      Case 5:19-cv-00182-TBR Document 1 Filed 11/27/19 Page 1 of 4 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                       AT PADUCAH
                                 (FILED ELECTRONICALLY)

CIVIL ACTION NO. ________________
                  5:19-cv-182-TBR

UNITED STATES OF AMERICA                                                             PLAINTIFF

vs.

JODY RODDA, as heir of                                                           DEFENDANT
Timothy Lee Fuller
509 Lena Way
Lebanon, TN 37087


                              COMPLAINT FOR FORECLOSURE

         Plaintiff, the United States of America, states as follows:

         1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively "RHS").

         2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

         3.     RHS is the holder of a promissory note (“the Note”) executed for value on

September 21, 2004 by Timothy Lee Fuller (“the Borrower”), now deceased and not a defendant

herein. The original principal amount of the Note was $61,029.00, bearing interest at the rate of

6.375 percent per annum, and payable in monthly installments as specified in the Note. A copy

of the Note is attached as Exhibit A and incorporated by reference as if set forth fully herein.

         4.     The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

September 21, 2004, in Mortgage Book 951, Page 490, in the Office of the Clerk of Christian

County, Kentucky. Through the Mortgage, the Borrower, unmarried, granted RHS a first
   Case 5:19-cv-00182-TBR Document 1 Filed 11/27/19 Page 2 of 4 PageID #: 2




mortgage lien against the real property including all improvements, fixtures and appurtenances

thereto at 13280 Johnson Mill Road, Crofton, Christian County, Kentucky (the “Property”) and

described in more detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and

incorporated by reference as if set forth fully herein.

       5.      To receive subsidies on the loan, the Borrower signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrower by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

       6.      The Borrower, Timothy Lee Fuller, died testate on May 8, 2015.

       7.      The Borrower’s Last Will and Testament is recorded in Will Book 69, Page 215

in the Office of the County Clerk of Christian County.

       8.      The Borrower’s Last Will and Testament was probated before the Christian

County District Court (Probate), Case Number 15-P-206, and Defendant, Jody Rodda, was

appointed as executrix of Borrower’s Estate.

       9.      In accordance with the Borrower’s Last Will and Testament, the Borrower’s right,

title and interest in the Property vested in his heir, the defendant Jody Rodda, subject to any

mortgage interest of the United States.

       10.     As a result of nonpayment, the Note and Mortgage are in default.

       11.     RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice of the

default and acceleration of the loan.




                                                  2
   Case 5:19-cv-00182-TBR Document 1 Filed 11/27/19 Page 3 of 4 PageID #: 3




       12.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       13.     The unpaid principal balance on the Note is $49,788.64 with accrued interest of

$12,295.98 through October 28, 2019 with a total subsidy granted of $23,947.30, escrow charges

of $1,017.57, late charges in the amount of $45.90, and fees assessed of $15,233.98, for a total

unpaid balance of $102,329.37 as of October 28, 2019. Interest is accruing on the unpaid

principal balance at the rate of $11.0838 per day after October 28, 2019.

       14.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       15.     The United States names Jody Rodda, as heir of the Borrower and executrix of

Borrower’s Estate, as a Defendant to allow this Defendant to assert whatever right, title or claim

she may have in or to the Property or to the proceeds from the sale thereof, or be forever barred.

This Defendant’s interest, if any, is inferior to the rights of the United States.

       16.     There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

       WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

       a.      In rem judgment against the interests of the Defendant in the Property in the

principal amount of $49,788.64, plus $12,295.98 in interest as of October 28, 2019, and

$23,947.30 for reimbursement of interest credits, escrow charges of $1,017.57, late charges in

the amount of $45.90, and fees assessed of $15,233.98, for a total unpaid balance due of

$102,329.37 as of October 28, 2019, with interest accruing at the daily rate of $11.0838 from

October 28, 2019, until the date of entry of judgment, and interest thereafter according to law,

plus any additional costs, disbursements and expenses advanced by the United States;
                                                   3
   Case 5:19-cv-00182-TBR Document 1 Filed 11/27/19 Page 4 of 4 PageID #: 4




        b.        That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.        That the United States' lien be enforced and the Property be sold in accordance

with 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record, but

free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.

                                                 UNITED STATES OF AMERICA

                                                 RUSSELL M. COLEMAN
                                                 United States Attorney

                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Katherine A. Bell
                                                 Assistant United States Attorneys
                                                 717 West Broadway
                                                 Louisville, Kentucky 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                 Katherine.bell@usdoj.gov




                                                    4
                Case 5:19-cv-00182-TBR Document 1-1 Filed 11/27/19 Page 1 of 3 PageID #: 5
        tJSOA-RPIS
        Form FmHA 1940-1 6
        (Rev. 10-96)




                                                           PROMISSORY NOTE

        Type of Loan SECTION 502                                                             Loan No.

        Date:    September 21 . ~

                                                           13280 Johnson Mill Road
                                                                (Property Address)


                                     Crofton                   _C_h_r_i_a_t_i_a_n~~~- · Kentucky
                                          (City or Townl                (County)                 {State)



        BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
        States of America, acting through the Rural Housing Service (and its successors)("Government") $ Gl, 0.2 9. oo
      . (this amou'nt is called "principal"), plus interest.

       INTEREST. Interest will be charged on the unpaid principal until the full amount of thij principal has been paid. I will
       pay interest at·a yearly rate of 6. 375                                                         is
                                               %.The interest rate required by this section the rate I will pay both before
       and after any default described below.

       PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:
                                                .                                                            · January 14         2005
       [iJ I.Principal and interest payments shall be temporarily deferred. The interest accrued to November-ti' , ff'&4
     shall be added to the principal. The new principal and later accrued iFlterest shall be pay~ble in      ~ 356 regular
//4,amortized installm,nts on the date indicated in the box below. I authorize the Government to enter the amount of
     such new principal here: $ 61,103. 70              , and the amount of such regular installments in the box below when
     such amounts have been determined. I agree to pay principal and Interest in installments as indicated in the box below.

       D   11: Payments shall not be deferred. I agree to pay principal and interest In _ _ __              installments as indicated in
      the box below.

       I will pay principal and interest by makinQ j!Jjl_ayment every month.                     February 14, 2005
        I will make my monthly payment on the_~_._,ifl_day of each month beginning on Entcemher-i!i:, 266,t and continuing
       for 35.i;,5 months. I will make these payments every month until I have paid all of the principal and interest and any
JiJ    other charges described below that I may owe under this note. My monthly payments will be applied to interest
       before principal. If on September 2:\-2034 , I still owe amounts under this note, I will pay those amounts in full on
       that date, which is called the "maturity date."
       My monthly payment will be $;_.;;.3=82;;..:..:.6:.4
                                                         . =------- . I will make my monthly payment at the post office
         address noted on my billing statement                                     or a different place if required by the Government.

      PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the tlme of loan closing, the
      unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
      Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
      accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
      below. I authorize the Government to enter the amount and date of such advance on the Record of Advances ..

      HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for the
      type of loan indicated in the "Type of Loan" block at the top of this note. This note shall be subject to the present
      regulations of the Government and to its future regulations not inconsistent with the express provisions of this note.
                                                                                             I



                                                                                                                        GOVERNMENT
                                                                                                                          EXHIBIT
                                                                                                                              A
        Case 5:19-cv-00182-TBR Document 1-1 Filed 11/27/19 Page 2 of 3 PageID #: 6
       · • 1ARGES. If the Government has not received the full amount of any monthly payment by the end of _l_S_ __
         .,ter the date it is due, I will pay a late charge. The amount of the charge will be 4. ooo        percent of my
       Jue payment of principal and interest. I will pay this charge promptly, but only once on each fate payment.

   ,OAROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due. A
  payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Government in
  writing that I am making a prepayment.

        l may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will
  use all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial
  prepayment, there will be no changes in the due date or in the amount of my monthly payment unless the Government
  agrees in writing to those changes. Prepayments will be applied to my loan in accordance with the Government's
  reg,ulations and accounting procedures in effect on the date of receipt of the payment.

 ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
 consent. If the Government assigns the note I will make my payments to the assignee of the note and in such case
 the term "Government" will mean the assignee.

 CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit from
 other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

 USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
 used for purposes authorized by the Government .
           •
 LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1)
 leased or rented with an option to purchase, (2) leased or rented without option to pu,chase for 3 years or longer, or
 (3) is sold:or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the
 entire remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to immediately
 pay off the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government requests about my fin·ancial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank ot a credit union, at reasonable rates and terms
for similar purpose§ as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount
to pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502
of the Housing Act of 1949 to compensate for my lack of repayment ability.

SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of payment
assistance under the Government's regulations.

CREDIT SALE TO NONPROGAAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

 DEFAULT. If I do not pay the full amount of each monthly payment on the date it is due, I will be In default. If I am in
 default the Government may send me a written notice telllng me that if I do not pay the overdue amount by a certain
date, the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I
owe, and any late charges. Interest will continue to accrue on past due principal and interest. Even if, at a time when
I am in default, the Government does not require me to pay immediately as describe in the preceding sentence, the
Government will stilt have the right to do so if I am in default at a later date. If the Government has required me to
immediately pay in full as described above, the Government will have the right to be paid back by me for all of its
costs and expenses in enforcing this promissory note to the extent not prohibited by applicable law . Those expenses
include, for example, reasonable attorney's fees.




                                                           2
                                                                                          Account#
      Case 5:19-cv-00182-TBR Document 1-1 Filed 11/27/19 Page 3 of 3 PageID #: 7
       . ..S. Unless applicable law requires a different method, any notice that must be given to me under this note will
        ,en by delivering it or by mailing it by first class mail to me at the property address listed above or at a different
     .-ess if I give the Government a notice of my different address. Any notice that must be given to the Government
 ·,11 be given by mailing it by first class mail to the Government at USDA / Rural Housing Service, c/o Custome:
~ervice Branch, P.O. Box 66889, St. Louis, MO 63166                        ,oratadifferentaddressiflamgivenanoticeof
that different address.

OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each ·person is fully and
personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
Any person who Is a guarantor, surety, or endorser of this note is also obligated to do these thlrigs. The Government
may enforce its rights under this note against each person individually or against all of us together. This means that
any one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to
each person signing this note.

WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor" means the right to require the Government to give notice to other persons that amounts due have not been
paid.

WARNING: Failure to fully disclose accurate and truthful financial Information in connection with my loan application
may result in the termination of program assistance currently being r.eceived, and the denial of future federal
assistance under the Department of Agl'iculture's Debarment regulations, 7 C.F .R. part 3017.


                                                                                    Seal
                                                                -------------------
                                                                        Borrower
                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _                    Seal
-------------------
        Borrower
                                                     Seal
                                                                                      Borrower




                   •                              RECORD OF ADVANCES
                                                                                         AMOUNT                DATE




                                                                               Account#:




                                                            3
Case 5:19-cv-00182-TBR Document 1-2 Filed 11/27/19 Page 1 of 5 PageID #: 8

                                           ~ r Vr, '-, -;
                                         ; c.:.-   r
                                                            - - ·-   v
                                                                       /<
                                                               3. l" __L:_
                                                                         l\

                                          DEED TAX                                                           Mtg Bk 951 pg 490
           158958                        LODGED AND RECORDED                                                   Christian County
                                        '0 i SEP 21 Prl 3 ~7
                                           1


                                               MICHt,[L ;t l~EM
                                         Cl:IBISil6N COPtHY Cl EBK
   Forrn RD 3550- 14 KY
  (8-99)
                                        BY              Sp•:~e;.~~D•~l                                 Form Approved
                                                                                                      0MB No. 0575-0172
                                               United States Department of Agriculture
                                                       Rural Housing Service

                                         MORTGAGE FOR KENTUCKY
  THIS MORTGAGE ("Security Instrument") is made on . Septembe·r 21                                    ' 2004 .     ID31<1
  The mortgagor is Timothy Lee Fuller .
                                                                                                                   ("Borrower").
  This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor agency,
  United States Department of Agriculture ("Lender"), whose address is Rural Housing Service, c/o Centralized Servicing Center.
  lJnited States Department of Agriculture. P.O. Box 66889. St. Louis. Missouri 63166.

  Borrower is indebted to Lender under the following promissory nolcs and/or !!Ssumption agreements (herein collectively called
  "Note'') which have been ei.ecuted or assumed by Borrower and which provide for monihly paymcnts, with the full debt, if not
  paid earlier, due and payable on the maturity date:

  Pate of Jnstrurnent                                  eciacipal AmounJ                    Mnlu.tiJ~
  S~ptemher 21, 2004                                   $61,029.00                          September 21, 2034

 This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by tht: Note. with interest. and all renewals,
 extensions and modifications of 1he Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect
 the property covered by this Security lnslrumenl: (c) the performance of Borrower's covcnanl'i and agreements under this
 Security Instrument and the Note. and (d) the recapture of any payment assistance and subsidy which may be grnnted to the
 Borrower by the Lender pursuant to 42 IJ .S.C. §§ l 472(g) or 14900. For 1tiis p4rposc, Borrower does hereby mortgage. grant,
 and convey to Lender the following described property located in the County of        Christian
             ,                                               of
                                                   , State Kentucky
  BEING Lot No. Two (2) of Division of W. Ron Adams Property as of record in Plat
  Cabinet 7, Page 132, in the off~ce of the Christian County Court Clerk and
  containing 5.00 acres, more or less.
  BEING the same property conveyed to Timothy Lee Fuller by deed dated November
  22, 2002 from W. Ron Adams and Connie Adams, his wife, which deed is recorded
  in Deed Book 591, Page 582, Christian County Clerk's Office.

 which has the address of    13280 Johnson Mill Road, Crofton
                                                       fS1reetl                                     (CityJ
 Kentucky      42217          [ZIPI                    ("Property Address");

      TOGETHER WITH all the improvements now or hereafter errcted on the property, and all easements,
 appurtenances,. and fixtures which now or hereafter nre a part of the property. All replacements and add itions shall
 also be covered by this Security Instrument. All of the foregoi ng is referred to in this Securily lnstrum i:11t as the
 "Property."
      BORROWER COVENANTS that Borrower is lawfully scised of the estate hereby conwyed and has the right
 to grant and convey the Property ntHl rhnl the Prop~rty is unencumbered, except for encumbrnnc.:es of record.

 According 10 rhe Paperwork Reduc/ion Act of 1995, no persons are required to respond to a co/lee/ion of informa/ion unless ii
 displays a valid 0MB control number. The valid 0MB conlrol number for this information collection is 0575-0/i]. The time
 required to complele this information collection fs estimated to average 15 minutes per response, including //re time for
 reviewing iltstr11ctio11s, searching exi~·ling data sources, galhering and maintaining the data needed, and completing and

 mi,wlng thecol/ecti<m efinf<,rmatian                        Delivered to ~ ~ P a g e 1 of 6

                                                                              9-J:) 2Cla-....~-                             GOVERNMENT
                                                                                                                              EXHIBIT
                                                                                                                                 B
Case 5:19-cv-00182-TBR Document 1-2 Filed 11/27/19 Page 2 of 5 PageID #: 9

                                                                                                         Mtg Bk 951 pg 491
                                                                                                           Christian County

   Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
   encumbrances of record.
       THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
   with limited variations by jurisdiction to constitute a uniform security instrument covering real property~

        UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
            I. Payment of Principal and Interest; Prepayment and Late Ch11rgcs. Borrower shall promptly pay when
      due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
      ~N~                                             .
           2. Funds for Taxes and Insurance. Subject 10 applicable lnw or to a written waiver by Lender, Borrower
     shall pay 10 Lender on the day mo11thly payments are due under the Note, until the Note is paid in full, a sum
     ("Funds") for: (a) yearly 1axi;:~ and assessments which may aoain pr-iority over this Security Instrument os , lien on
     lhl! Property; (b) yearly leasehold pay111c111s or grouncJ ·rents on the Property, if any ; (c) yearly ha-zard or propen
     insurance premiums; and (d) yearly llood insuraiice premiums, if any. The:ie items arc called "Escrow Items."
     Lender nrny, at any time, collc1:l and hold Funds in an amount not to exceed the maximum amount a lender for a
     federally related mortgage loan 111ay require for Borrower's escrow account under the federal Rea! Estate Scnlemenl
     Procedures Act of 1974 as amended from rime to time, 12 U.S.C. § 2601 et xeq. ("RESPA"), unless another law or
     feui;:r.il regulation thal applies lo the Funds sets a lesser amounr. If so, Lender may, at all)' time, collect and hold
     Funds in an amount not to exceed the l~sser amount. Lender may estimate the amoum of Funds due on the bac;is of
    ~urrcnt data nod reasonable estimates of expenditures of futun.: Escrn w Items or l)lh rwise in accordance with
    applicable law.
           The Funds sh,111 be held by n feder:il agency (including Lender) or in an institulion whose deposits are insured
    by a federal agen~y. instrumentality. or entity. Lender shall pply th<- Funds to pay the Escrow Items. Lender may
    not charge Borrower for holding and applying the Funds, annuully an11lyzing the ·~scruw accounr, or verifying che
    ~scrow Items, unless Lemler pays Borrower interest on the Funds onJ applicable law permit.~ Lender tc> make sucl1 a
   charge. However, Lender may require Oorrower to pay a one-time charge for an independent real e!;ture mx
   reporting service used by Lender in rnnnecnon with chis loan, unless applicable law provides otherwise. Unless nn
   agreement is mad..: or apphcahlc law requires in[l~resl to be paid, Lender shall not be required to pay Oorrower any
    interest or earnings on 1he Funds. Borrower and Lender mny agree in writi11g, howc\'er, thn1 interest shall be paid
   on the Funds. Lender shall give ro Borrower, withoul charge nn annual accounting of the Funds. showing credits
   and debits to the Funds and the purpose for which each debit 10 the Funds was made. The funds are pledged as
   additional security for all sum:; secured by 1his Security Instrument.       ·
   .      lfthe,Funds he!<l by Lender exceed the amounts permitted to be: held by applicable law, Lemler shall account to
   Dorrower for the excess funds in accordance with the requiniments of applicab! law. If the amount of the Funds
   ht:lcl by Lender at any time is not sufficient 10 pa}· the Escrow Items when due, Lender may so notitY Borrower in
   writing, and, in such case Borrower shall pay t6 Lender 1he nmount necessary to rnak~ up the deficiency. Oorrow·::1
  shall make up the detidcncy io no more thnn twelve monthly payments. at Lender's sole' discretion .
          Upon payment in full of all sum s St"Cured by this Security Instrument, Lender shall prompt!}' rrfund to
   Borrower ,111y Funds held by Lender. If Lemler shall ,Kquirc or sell lhl· Propcny after acc~ll!mlion undc:r p·1ragrnph
  22, Lender prior t0 the acquisition or sale of the Property, slrnll apply nny Funds held l>y Lender ar the time ,f
  :1cquisition or sale as a credit against the sums secured by this Security Instrument.
         3. Application of Paymen1s. Unless applicable law or Lender\ regulations provide otherwise. ull payments
  received by Lender under paragraphs I and 2 sh:il l be apj1lied in the following order of pno,ity: ( J) to :idvancc.s fc,r
  the preservation or protection of the Property or enforcement of this lieu: (2) LO ncc rued interest due under !he Noc<:;
  (J) to principal due under the Nmc; (4) to ilmo1mts required for the escrow items under paragraph 2; (5) to fate
  charges and other fees and charges.
         4. Charges; Liens. llorrowcr shall pay all caxes, assessments, charges, tines and impositions attriburnble to the
  Propeny which may attain priority over thi., Security Instrument, and leasehold paynH'ntS or ground rems, if My.
  Borrower shall pay these obligations ir~ !he manner provided iii paragraph 2, or ir not paid in th111 manm:r, Borrower
 .shall pay them on time directly w the person owed payment. Oorrower hall promptly furnish 10 Lender .ill noiices
 vf omour11s to be paid under this pnr.igrnph . If Borrower makes chese payments directly. Borrower slrnll promptly
 furnish to Lender receipts evidencing the paymcms.
         Borrower sha ll promptly dis1:hargc any lien which has priority over !his Security Instrument unless Lender has
 agreed in writing to such lie n or Borrower: (a) ugrecs in writing to the payment of the obligation secured by the lien
 in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
 in, legal proceedings which in the L.endt:r's opinion operate to prevent the enforcement of the lien; or (c} secures
 from the holder of the lien an agreement satisfactory to I.ender subordinating the lien to this Security Instrument If
 Lender determines that any part of the Property is subject to a Iien which may attain priority over this Security ·
 Jnstrum nt. Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
 more of' rhe actions set forth above within ten ( I 0) days of the giving of notice.


                                                                                                               Page 2 of6
Case 5:19-cv-00182-TBR Document 1-2 Filed 11/27/19 Page 3 of 5 PageID #: 10

                                                                                                        Mt~ B~ ~51 pg 493
                                                                                                          CJmstrnn County

       applied to the sums secured by 1his Security Instrument, whether or not then due, with any excess paid to Borrower.
        !n the event of a partial \aking of the Property in which !he fair market value of the Property immediately before the
       taking is equal to or greater 1han the amount· of the sums secured by this Security Instru ment immediately before the
       taking, unless Borrower and Lender otherwise .1gree in writing, the sums secured by this Security Instrument shall
       be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amoum of the sums
      secu red immediately before rhe raking, divided hy (b) the fair market value of the Pr()perty immediately before the
      caking. Any balance shal l be paid to Bon-ower. In the evt:nt of a partial ta king of the Property in wh ich the fa ir
      marker va lue of the Prope11y immedi:uely before the taking is Jess than the amount of the sums secured hereby
      immediately before the raking, unless Borrower and Lender otherwise agree in writ ing or unless applicable law
      otherwise provides, the proceeds shall be app!icd to the sums secured by this Security Instru ment whether or not the
      sums are then due.
            If the Property is abandoned by Borrowe r, or if, after notice by Lender to Borrower that the condemnor offers
      to make an award or sertle a claim fo r damages, Borrower fails to respond to Lender within thirty (30) days after the
     date the notice is given, Lender is authorized to collec_t and apply the proceeds, at its option, either to restoration or
     repair of the Property or to the sums secured by this Security lnsirument, whether or not then due. Un less Lender
     and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
     due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
            11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
     modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
     any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
     successors in interesl. Lender shall not be required to commence proceedings against any successor in interest or
     r~fuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
     by reason of any demand made by the original Borrower or Borrower's successors in interest Any forbearance by
    Lender in exercisi ng any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
           12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. 111e covenants and a~reements
    of this- Security lnstn.unem shall bind and benefit the successors and assigns of Lender and Borrower, subJect to the
    provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
    co-s igns th is Security Instrument but does not execute the Note: (a) is co-s ign ing this Security Instrument only to
    mortgage, gra111 and convey that Borrower's inrerest in !he Propeny under the tenns of this Security Instrum ent; (b)
    is not personally obligated to pay the sums secured by rhis Security Instrument; and (c) agrees rhat Lender and any
    other Borrower may agree to ext~nd , mod ify, forbear or make any accom modations wirh regard to the terms of this
    Security Instrument or th e Not.e will10u1 rhat Borrower's consent.
           13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
    by mail ing it by first class mail unless applicable law requi_res use cf am>!her method. The notic_e shail be directed
    to the Pro~erty Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
    be given by first olass mail to Lender's address stated herein or any other address Lender designates by notice to
    Borrower. Any notice provided for in this Securily Instrument shall be deemed to have been gi ven to Borrower or
    Lender wht:n given as provided in this paragraph.
           14. Governing Law; Severabillty . Th is Security Instmment sha ll be governed by federal Jaw. In the event
   that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
   not affect other provisions of th is Security Instrument or the Note which can be given effect without the conflicting
   provision. To this end the provisions of !his Security Instrument and the Note are declared to be severable. This
   instrument shall be su bject to the present regulations of Lender, and to its fu ture regulations not inconsistent with
   the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
   are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
   n:medies provided by law.                                      .
          JS. Borrower's Copy. Borrower acknowledges receipt of one confonned copy of the Note and of this
   Security Instrument.
          16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
   interest in it is leased for a term greater than three (J) years, leased with an option to purchase, sold, or transferred
  (or ifa beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
  prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
  Security Instrument.
          17, Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
  Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
  for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
  race, color, rel igion, sex, national origin, handicap, age, or familial status, and (b) Borrower recognizes as illegal
  and hereby disclaims and will not comp ly with or attempt to enforce any restrictive covenants on dwelling relating
  to race, color, religion, sex, national origin, handicap, age or familial status.
          18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this
  Security rnscrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
  in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security


                                                                                                                Page 4 of6
Case 5:19-cv-00182-TBR Document 1-2 Filed 11/27/19 Page 4 of 5 PageID #: 11


                                                                                                         Mtg Bk 951 pg 494
                                                                                                           Christian County

       Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. rfthere is
       a change oflhc Loan Servicer, Borrower will be given written notice ofihe change in accordance with paragraph 13
       above and applicable law. The notice will .stale lhe name and address of the new Loan Servicer and the address to
       which payments should be made.                                                                              .
            19. Uniform Federal Non-Judicial Foreclosure. If a uniform federal non-judicial foreclosure law applicable
      to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
      accordance with such federal procedure.
           20. Hazardous Substances. Borrower shall not cause or permit the presence, use, disposal, storage, or release
      of any hazardous substances on or in the Propeny. The preceding sentence shall not apply to the presence, use, or
      storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
      to normal residential uses and to maintenance of the Property. Borrower shall not do, nor nllow anyone else to do,
      anything affecting the Property that is in violation of any federal, state, or local cnvironmentnl law or regulation.
           Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
      by any governmental or reg11la1my agency or private.party involving die Property and any haz.ardous substance or
     environmental law or regulation of which Borrower has· actual knowledge. If Dorrower learns·, or is notified by any
     governmental or regulatory authority, that any removal or other remediation of any hazardous substance affecting
     the Property is necessary, Borrower shall promptly take ail necessary remedial actions in accordance with applicable
     environmental law and regulations.
           As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
     by environmentul law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
     products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
     radioactive :naterials. A_s u_se~ i-'_l this paragraph, "enviror!mental law" means federal laws and regulation~ and laws
     and regulations of the Junsd1ction where the Property 1s located that relate to health, safety or environmental
   · protection.
          21. Cross Collaterallzation. Default hereunder shall constitute default under any other real estate security
    instrument held by Lender and executed or assumed by Borrower, and default under any other such security
     instrument shall constitute default hereunder.

        NON-UNIFORM COVENANTS. Borrower and Lender further covenant and nirce as follows:
        22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or
     secured by this instrument, or should any one of the parties named as Borrower die or be declared an incompetent,
     or should any one of the parties named as BmTOwer be discharged in bankruptcy or declared an insolvent, or make
     an assignment for tJ1e benefit of creditors, Lender, at its option, with or without notice, may: (a) declare the entire
     amount unpaid under the note and any indebtedness to Lender herehy secured immediately due and payable, (h) for
     the accow,t of Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of:
     operate or rent the Property, (c) upon application by it and production of this instrument, without other evidence and
     without notice of hearing of said application, huve a receiver appointed for the Property. with the usual powers of
     receivers in like cases, (d) foreclose this instrument as providecl herein or by law, and (e) enforce any and all other
     rights and remedies provided herein or by present or future law.
          23. TI1e proceeds of foreclosure sale shall be applied in the following order 10 the paymenc of: (a) costs and
    expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
    competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
    (d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any ot11er
    indebtedness of Borrower owing lo Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
    any port of the Property, Lender and its agents may bid and purchase as a stranger and rnay pay Lender's share of
    the purchase price by crediting such nmoun1 on any debts of Dorrower owing 10 Lender. in the order prescribed
    above.
         24. Borrower agrees that Lender will not be bound by any present or future state laws. (a) providing for
    valuation, appraisal, homestead or exemption of the Property, (b) prohihiting maintenance of an action for a
   deficiency judgment or limiting the amount thereof or the time within which such action may be brought, (c)
    prescribing any other statute of limilations, (cl) allowing any right of redemption or possession following any
    foreclosure sale, or (e) limiting the conditions which Lender may by regulation impose. including the inte,rest rate it
   may charge, as a condition of approving a rransfer of the Property to a new Borrower. Borrower expressly waives
   the benefit of any such state law. Borrower hereby relinquishes, waives, and conveys all ri~bts. inchoate or
   consummate, of descent, dower, and curtesy.
         25. Release. Upon termination of this mortgage, after payment in full, the mortgagee, at B01T0wer's expense.
   shall execute and file or record such instruments of release, satisfocrion and termination in proper form pursuant to
   the requirements contained in KRS 382.365
         26. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded ·
   together with this Security lnstniment, the covenants and agreements of each rider shall be incorporated into and·



                                                                                                              Page 5 of 6
Case 5:19-cv-00182-TBR Document 1-2 Filed 11/27/19 Page 5 of 5 PageID #: 12

                                                                                                                             Mtg Bk 951 pg 495
                                                                                                                               Christian County

     shall amend and supplement the covenants and agreements of this Security Instrument as if the rider{s) were a part of this
     Security Instrument. [Check applicable box]

            D Condominium Rider                      0 Planned Unit Development Rider                 D Other(s) [specify]
          BY SIGNING BELOW, Borrower accepts and agrees lo the terms and covenants contained in pages I through 6 of
     this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument




                                                                                          _ _ _ _ _ _ _ _ _ _ _ _ _ _[SEAL]
                                                                                                           Borrower
     STATE Of KENTUCKY
                                                                                                   ACKNOWLEDGMENT
    COUNTY OF                CHRI STIAN

           Before me,                Da vid L . Cottho f f                                     , a Notary Public in and for the County of
    __C
      ::.:h::.:r:.. .:i.,.s:....:t::..:i::.::a=-=n=---- - - - - -· personally appeared   Timo t hy t 'e e Fuller

   . foregoing instrument on the _2_l_s_t__
    and deed .



    [SEAL]

                                                                                                   My commission expires

                                                                PREPARER•S STATEMENT

    Agri'"ftu<e, and the mol<rl,J in the bfonk sp,ce, in the Jbml wa,                     'l)Y
    The forffi#Ofthis instrument was drafted by the Office of the General Co~'::;~~= S s Department of
                                                                                    fr t onof:         v.                             ~


         DAVID L. COTTHOFF (Name)                                                                                              (Signature)
         COTTHOFF & WILLEN
         317 West Ninth Street, Hopkinsville, KY 42240
                                          (Address)
                                                              RECORDER'S CERTIFICATE

    STATE OF KENTUCKY

    COUNTY OF               Ch 41,4LL41Y'                         }                  "
    I,     [YJ ,· He       k e.O"')                                     , Clerk of the County Court for the County aforesaid, do certify that the
    foregoing mortgage was on the d I ~,-                                             , m b, C, ;).l}l)'/ ,
                                                                          day of ';, eaf....e
    lodged for record b!ii at _ _ o'clocke._M., whereupon the same, with the foregoing and this certificate, have been
    duly recorded in my office.
        Given under my hand this                  --lGi. <>g'-'-1-~_r _ _ day of         J&j?~ , d.,D/J '/
                                                                                             m,h koun
                                                                                          Clerk of County Co11r1
                                                                                          B y ~ ~ j _ J ~~                           .C.
                                                                                          c7              v
                                                                                                                                     Page 6 of6
                                                                                                    END OF
                                                                                                OOCUMENT
Case 5:19-cv-00182-TBR Document 1-3 Filed 11/27/19 Page 1 of 1 PageID #: 13


        Form RD 3550-12                                                                                                                                     Fonn Approved
       (~v. 8--00)                                                  United States Department of Agriculture                                                 0MB No. 057.S-0172
                                                                             Rural Housing Service                                                Account#

                                                          SUBSIDY REPAYMENT AGREEMENT
       l. As required wider section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with a Joan under
       section 502 of the Housing Act of 1949 is repayable to.the Govenunentupon the disposition or nonoccupancy of the se.curity
       property. Deferred mor1gage payments are included as subsidy under this agreement.

      2. When I fail to occupy or transfer title to my home, recapture is due. Jf I refinance or othczwise pay in full without transfer of title
      and continue to occupy rhe property, the amount of recapture will be calculated but, payment of recapture can be deferred, interest
      free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be subordinated but wJII not be
      released nor the promissory note satisfied until the Govenunent is paid in full. In situations where dc:fennent of recapture is an
      option, recapture will be discounted 25% if paid in full at time of settlement.

      3. Market value at time of i11itial subsidy $ 6 0 , 5 0 0 . 0 0             less amount of Rural Housing Service (RHS) loans
       $ 61, l O3 • 7 O                                                    ~. ~
                                         less amount of any prior liens S-'O  0-0________ equab my/our original equity
       $ J. 6O3 . 7 O)                  . This amount equals _ _ _·                       % of the market value as determined by
      dividing original equity by the market value.               ·

      4. lf all loans are not subject to recapture, or if all lollJls subject to recapture an: not being paid, the amount to be recaptured is
      computed according to the following fonnula. Divide the balance ofloW1s subject to recaptun: that are being paid by the balance of
      all open loans. Multiply the: result by 100 to detem1ine the percent ofthe outstanding balance ofopen loan~ being paid.

      5.                                                                          Average interest rate paid
                       months
                       loan                                               t.l         2.1          3.1           4.1          5.1           6.l
                       outstanding                           1%          2%           3%           4%            s•           6%            7%           >1%
                         0 - S9                             .50          .50          .50           .so          .44          .32           .22          .11
                       60   -   l 19                        .so          ..so         ..so          .49          .42          .31           .21          .11
                      120   -   179                        .50           .so          .so           .48          .40          .30           .20          .10
                      180   -   239                        .50           .50          .49          .42           .36          .26           .18          .09
                      240   -   299                        .50           .so          .46          .38           .33          .24           .17          .09
                      300 - 359                            ..so          .45          .40          .34           .29          .21           .14          .09
                      360 & up                             .47           .40          .36          .31           .26          .19           .13          .09

     6. Calculating Recapture
                , Market value (at the time of transfer or abandonment)
           LESS
                  Prior liens,
                  RHS balance,
                  Reasonable closing costs,
                  Principal reduction at note rate,
                  Original equity (see paragraph 3 ), and
                  Capital improvement& (see 7 CFR part 35.50).
           EQUALS
                  Appreciation value. (If this is a positive value, continue.)
           TIMES
                 Percentage in paragraph 4 (if applicable),
                 Percentage in paragraph 5, anrl
                 Return 011 borrower's original equity ( I 00% - percentage in paragraph 3 ).
           EQUALS
                 Value appreciation subject to recapture. Recapture due equal& the lesser of this figure or
                 the amount of subsidy received.

    Borrower agrees to pay recapture in accordance with this agreement.

       Borrower                                                                                                          Date
    Timothy Lee Fuller                                                                                                              /-!
      Borrower                                                                                                           Date


   Accnrd,ni; In tire Pap<rr.wk Rduction Ac1 nf 19»J. nn perinns a,e requind In rc.'f'(l/fd 11111 co/ll!C/ian n/i1tjim11ation unltJS ii dirp/aJ·.1a valid 0MB cnn/lVll num/J/,r. Tl,• valid
   0MB contml numhl,r f or th,., iAfnrmatin• cnllcctinn II IIJ?J.(J/72. The llm• r,quilld la cnmple1, 1/,/.1 infor111a1inn en/lee/Inn i.t a,1i111olad In average 5 minUJru ~r N.<pt>n.1t.
   including 1h, lime/or rt!Yie..-ing 111..-rn,clinn.,. muching c.,i.<1/ng da1a ·"'""''·'· gal/ruing and main1a/11/ng the data noodtd, allll cnmpJellng and n:wiuwing the cn/ltclinn of
   Jn/nrma11on.
                                                                                                                                                                              GOVERNMENT
                                                                                                                                                                                EXHIBIT
                                                                                                                                                                                        C
                      Case 5:19-cv-00182-TBR Document 1-4 Filed 11/27/19 Page 1 of 1 PageID #: 14


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            JODY RODDA

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             CHRISTIAN
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $102,329.37                              JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

11/27/2019                                                                   s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 5:19-cv-00182-TBR Document 1-5 Filed 11/27/19 Page 1 of 2 PageID #: 15




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.


        Jody Rodda, as heir of Timothy Lee Fuller


        TO:     (Name & Address of Defendant)

                JODY RODDA, as heir of
                Timothy Lee Fuller
                509 Lena Way
                Lebanon, TN 37087

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00182-TBR Document 1-5 Filed 11/27/19 Page 2 of 2 PageID #: 16




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
